

115 HR 2332 IH: Assisting Family Farmers through Insurance Reform Measures Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2332IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Kind (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo reform the Federal Crop Insurance Act and reduce Federal spending on crop insurance.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Assisting Family Farmers through Insurance Reform Measures Act or the AFFIRM Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Adjusted gross income and per person limitations on share of insurance premiums paid by
			 Corporation.
					Sec. 3. Cap on reimbursements for administrative and operating expenses of crop insurance
			 providers.
					Sec. 4. Renegotiation of Standard Reinsurance Agreement.
					Sec. 5. Cap on overall rate of return for crop insurance providers.
					Sec. 6. Prohibition on premium subsidy for harvest price policies.
					Sec. 7. Crop insurance premium subsidies disclosure in the public interest.
 2.Adjusted gross income and per person limitations on share of insurance premiums paid by CorporationSection 508(e)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(1)) is amended— (1)by striking For the purpose and inserting the following:
				
 (A)Payment authoritySubject to subparagraphs (B) and (C), for the purpose; and (2)by adding at the end the following:
				
 (B)Adjusted gross income limitationThe Corporation shall not pay a part of the premium for additional coverage for any person or legal entity that has an average adjusted gross income (as defined in section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a))) that is greater than $250,000.
 (C)Per person limitationThe Corporation shall not pay more than $40,000 for any reinsurance year to any person or legal entity for premiums under this section..
 3.Cap on reimbursements for administrative and operating expenses of crop insurance providersSection 508(k)(4) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)) is amended by adding at the end the following:
			
				(G)Additional cap on reimbursements
 (i)In generalNotwithstanding subparagraphs (A) through (F), the total amount of reimbursements for administrative and operating costs for the 2018 reinsurance year for all types of policies and plans of insurance shall not exceed $900,000,000.
 (ii)AdjustmentFor the 2019 reinsurance year and each subsequent reinsurance year, the dollar amount in effect pursuant to clause (i) shall be increased by the inflation factor established for the administrative and operating costs limitation in the 2011 Standard Reinsurance Agreement..
 4.Renegotiation of Standard Reinsurance AgreementSection 508(k)(8) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by striking subparagraph (F).
 5.Cap on overall rate of return for crop insurance providersSection 508(k)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(3)) is amended— (1)by striking (3) Share of risk.—The and inserting the following:
				
					(3)Risk
 (A)Share of riskThe; and (2)by adding at the end the following:
				
 (B)Limitation on average rate of returnThe target average rate of return for reinsured companies for the 2018 reinsurance year and each subsequent reinsurance year shall be 8.9 percent of retained premiums..
 6.Prohibition on premium subsidy for harvest price policiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
 (9)Prohibition on premium subsidy for harvest price policiesNotwithstanding any other provision of law, beginning with the 2018 reinsurance year, the Corporation shall not pay any amount of premium subsidy in the case of a policy or plan of insurance that is based on the actual market price of an agricultural commodity on the date of harvest..
 7.Crop insurance premium subsidies disclosure in the public interestSection 502(c)(2) of the Federal Crop Insurance Act (7 U.S.C. 1502(c)(2)) is amended— (1)by redesignating subparagraphs (A) and (B) as subparagraphs (C) and (D) respectively; and
 (2)by inserting before subparagraph (C) (as so redesignated) the following:  (A)Disclosure in the public interestNotwithstanding paragraph (1) or any other provision of law, except as provided in subparagraph (B), the Secretary shall on an annual basis make available to the public—
						(i)
 (I)the name of each individual or entity that obtained a federally subsidized crop insurance, livestock, or forage policy or plan of insurance during the previous reinsurance year;
 (II)the amount of premium subsidy received by the individual or entity from the Corporation; and (III)the amount of any Federal portion of indemnities paid in the event of a loss for that reinsurance year for each policy associated with that individual or entity; and
 (ii)for each private insurance provider, a description by the name of the private insurance provider of—
 (I)the underwriting gains earned through participation in the federally subsidized crop insurance program; and
 (II)the amount paid under this subtitle for— (aa)administrative and operating expenses;
 (bb)any Federal portion of indemnities and reinsurance; and (cc)any other purpose.
 (B)LimitationThe Secretary shall not disclose under subparagraph (A) information relating to individuals and entities covered by a catastrophic risk protection plan offered under section 508(b)..
			